Exhibit 10.4

US$1,000,000,000

AMENDMENT NO. 2 TO THE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 28, 2013

Among

ALENCO INC.,

as Borrower,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

RBS SECURITIES INC.

CITIGROUP GLOBAL MARKETS INC.

BARCLAYS BANK PLC

J.P. MORGAN SECURITIES LLC,

as Lead Arrangers,

CITIBANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Swing Line Bank,

BANK OF AMERICA, N.A.

THE ROYAL BANK OF SCOTLAND PLC, CANADA BRANCH,

as Syndication Agents,

BARCLAYS BANK PLC

JPMORGAN CHASE BANK, N.A.,

as Documentation Agents,

and

THE LENDERS PARTY HERETO,

as Lenders



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO THE

CREDIT AGREEMENT

Dated as of June 28, 2013

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT (this “Amendment”) among ALENCO INC., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders that are parties to the Credit Agreement referred to
below (collectively, the “Lenders”) and CITIBANK, N.A., as administrative agent
(the “Administrative Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Administrative Agent have entered into a
Second Amended and Restated Credit Agreement dated as of October 20, 2011, and a
letter amendment thereto dated as of June 15, 2012 (such Credit Agreement, as so
amended, the “Credit Agreement”). Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.

(2) The Borrower, the Lenders and the Administrative Agent have agreed to
further amend the Credit Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:

(a) The definition of “Applicable Margin” in Section 1.01 is hereby amended by
replacing the grid included in such definition with the following:

 

Rating Level (S&P/Moody’s)

   Applicable Margin
for Base Rate Advances      Applicable Margin
for Eurodollar Rate
Advances
and Applicable Fee
Rate for Letters of
Credit      Applicable
Percentage  

A / A2 or higher

     0.0 bps         85.0 bps         17.0 bps   

A- / A3

     0.0 bps         100.0 bps         20.0 bps   

BBB+ / Baal

     20.0 bps         120.0 bps         24.0 bps   

BBB / Baa2

     45.0 bps         145.0 bps         29.0 bps   

BBB- / Baa3

     75.0 bps         175.0 bps         35.0 bps   

lower than BBB- / lower than Baa3, or unrated by both agencies

     125.0 bps         225.0 bps         45.0 bps   

(b) The definition of “Interest Period” in Section 1.01 is amended (i) by
deleting therefrom the phrase “one week, two weeks” and substituting therefor
the phrase “one week” in each place such phrase appears and (ii) by deleting the
phrase “nine or twelve months” and substituting therefor the phrase “two weeks,
nine or twelve months” in each place such phrase appears.

 

2



--------------------------------------------------------------------------------

(c) The definition of “Termination Date” in Section 1.01 is amended in full to
read as follows:

“Termination Date” means June 30, 2018, or, if extended pursuant to
Section 8.11, the Extended Termination Date or, in any case, if earlier, the
date of termination in whole of the Commitments pursuant to Section 2.06 or
6.01.

(d) Schedule I is amended in full to read as set forth on Schedule A to this
Amendment.

SECTION 2. Waiver; Assignment. The requirements of Section 2.17(b) and
Section 8.11 of the Credit Agreement are, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3,
hereby waived to the extent that such Sections require prior notice or execution
and delivery of an assignment agreement to effect an assignment by any Lender
that does not agree to extend its Commitment as set forth in this Amendment.
Accordingly, after giving effect to this Amendment, only those Lenders listed on
Schedule A to this Amendment shall have any Commitment or be considered Lenders
under the Credit Agreement, in such amounts as set forth on Schedule A.

Each Lender whose Revolving Credit Commitment is reduced by giving effect to
this Amendment (each, an “Assignor”): (a) represents and warrants that (i) it is
the legal and beneficial owner of the relevant Assigned Interest (as defined
below), (ii) such Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby, and (iv) it is not a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

Each Lender whose Revolving Credit Commitment is increased (or created) by
giving effect to this Amendment (each, an “Assignee”): (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and becomes a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 8.07(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
its Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by its Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire its Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Amendment and to purchase its Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Amendment and to
assume its Assigned Interest and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement, if
any, duly completed and executed by such Assignee;

 

3



--------------------------------------------------------------------------------

and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

“Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Revolving Credit Commitments of the respective Assignors to the
extent being assigned under this Agreement and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the respective Assignors (in their respective capacities as
Lenders) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above.

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, (a) the Administrative
Agent shall have received counterparts of this Amendment executed by the
Borrower and all of the Lenders listed on Schedule A hereto and the consent
attached hereto executed by the Guarantor, (b) the Borrower shall have paid to
the Administrative Agent, for the benefit of the Lenders, all fees then due and
payable and (c) and the Administrative Agent shall have additionally received
all of the following documents, each such document (unless otherwise specified)
dated the date of receipt thereof by the Administrative Agent (unless otherwise
specified), in form and substance reasonably satisfactory to the Administrative
Agent:

(a) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of the Borrower approving transactions of the type
contemplated by this Amendment.

(b) An opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, special New York
counsel to the Borrower, in substantially the form of Exhibit D-2 to the Credit
Agreement or otherwise in a form reasonably satisfactory to the Administrative
Agent.

(c) A certificate signed by a duly authorized officer of the Borrower stating
that:

(i) The representations and warranties contained in Section 4 are correct in all
material respects, except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct, on and as of the date of such certificate as though made on and as of
such date; and

(ii) No event has occurred and is continuing that constitutes a Default.

SECTION 4. Representations and Warranties of the Borrower The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

4



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Borrower of this Amendment,
the Credit Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery or performance by the Borrower of this
Amendment or the Credit Agreement.

(d) This Amendment has been duly executed and delivered by the Borrower. This
Amendment and the Credit Agreement are the legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with its terms,
except to the extent that such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect and may be
subject to the discretion of courts with respect to the granting of equitable
remedies and to the power of courts to stay proceedings for the execution of
judgments.

(e) There is no action, suit, litigation or proceeding affecting the Borrower or
any of its Subsidiaries, including any Environmental Action, pending or, to the
best of the Borrower’s knowledge after reasonable investigation, overtly
threatened, before any court, governmental agency or arbitrator that (i) is
reasonably likely to be determined adversely, and if determined adversely, would
have a Material Adverse Effect or (ii) purports to affect adversely the
legality, validity or enforceability of this Amendment, the Credit Agreement or
the consummation of the transactions contemplated hereby and thereby.

(f) Since December 31, 2012, there has been no Material Adverse Change.

SECTION 5. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof’ or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement and each of the other Loan Documents as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

5



--------------------------------------------------------------------------------

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALENCO INC. By:   /s/ Sherri A. Brillon  

 

 

Sherri A. Brillon

President

By:   /s/ Gerald T. Ince  

 

 

Gerald T. Ince

Treasurer

 

6



--------------------------------------------------------------------------------

Agreed as of the date first above written: CITIBANK, N.A., as Administrative
Agent, Swing Line Bank, Issuing Bank and a Lender By   /s/ Andrew Sidford  

 

  Name:   Andrew Sidford   Title:   Vice President BANK OF AMERICA, N.A. By  
/s/ James K.G. Campbell  

 

  Name:   James K.G. Campbell   Title:   Director THE ROYAL BANK OF SCOTLAND
PLC, CANADA BRANCH By   /s/ Shehan J. De Silva  

 

  Name:   Shehan J. De Silva   Title:   Vice President By   /s/ David Wright  

 

  Name:   David Wright   Title:  

Director

Head of Client Management Canada

BARCLAYS BANK PLC By   /s/ Alicia Borys  

 

  Name:   Alicia Borys   Title:   Vice President JPMORGAN CHASE BANK, N.A. By  
/s/ Debra Hrelja  

 

  Name:   Debra Hrelja   Title:   Vice President THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. By   /s/ Paul V. Farrell  

 

  Name:   Paul V. Farrell   Title:   Director

 

7



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By   /s/ Ming K. Chu  

 

  Name:   Ming K. Chu   Title:   Vice President By   /s/ Virginia Cosenza  

 

  Name:   Virginia Cosenza   Title:   Vice President DNB BANK ASA, GRAND CAYMAN
BRANCH By   /s/ Barbara Gronquist  

 

  Name:   BARBARA GRONQUIST   Title:   SENIOR VICE PRESIDENT By   /s/ Cathleen
Buckley  

 

  Name:   Cathleen Buckley   Title:   Senior Vice President GOLDMAN SACHS
LENDING PARTNERS LLC By   /s/ Mark Walton  

 

  Name:   Mark Walton   Title:   Authorized Signatory SUMITOMO MITSUI BANKING
CORPORATION By   /s/ James D. Weinstein  

 

  Name:   James D. Weinstein   Title:   Managing Director WELLS FARGO BANK,
NATIONAL ASSOCIATION By   /s/ Peter Carini  

 

  Name:   Peter Carini   Title:   Vice President EXPORT DEVELOPMENT CANADA By  
/s/ Matthew Devine  

 

  Name:   MATTHEW DEVINE   Title:   FINANCING MANAGER By   /s/ Joanne Tognarelli
 

 

  Name:   JOANNE TOGNARELLI   Title:   SENIOR FINANCING MANAGER

 

8



--------------------------------------------------------------------------------

BNP PARIBAS By   /s/ Claudia Zarate  

 

  Name:   Claudia Zarate   Title:   Director By   /s/ Nicholas Anberree  

 

  Name:   Nicolas Anberree   Title:   Vice President THE ROYAL BANK OF SCOTLAND
N.V., (CANADA) BRANCH By   /s/ Shehan J. De Silva  

 

  Name:   Shehan J. De Silva   Title:   Vice President By   /s/ David Wright  

 

  Name:   David Wright   Title:  

Director

Head of Client Management Canada

 

9



--------------------------------------------------------------------------------

SCHEDULE A to Amendment

SCHEDULE I

COMMITMENTS

 

Name of Lender

   Revolving Credit
Commitment      Letter of Credit
Sub-Commitment      Swing Line
Sub-Commitment  

Bank of America, N.A.

   $ 90,000,000.00         

The Royal Bank of Scotland plc, Canada Branch

   $ 90,000,000.00         

Citibank, N.A.

   $ 90,000,000.00       $ 25,000,000.00       $ 25,000,000.00   

Barclays Bank PLC

   $ 90,000,000.00         

JPMorgan Chase Bank, N.A.

   $ 90,000,000.00         

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 70,000,000.00         

Deutsche Bank AG, New York Branch

   $ 70,000,000.00         

DNB Bank ASA, Grand Cayman Branch

   $ 70,000,000.00         

Goldman Sachs Lending Partners LLC

   $ 70,000,000.00         

Sumitomo Mitsui Banking Corporation

   $ 70,000,000.00         

Wells Fargo Bank, National Association

   $ 70,000,000.00         

Export Development Canada

   $ 60,000,000.00         

BNP Paribas

   $ 70,000,000.00            

 

 

    

 

 

    

 

 

 

Total of Commitments:

   $ 1,000,000,000.00       $ 25,000,000.00       $ 25,000,000.00      

 

 

    

 

 

    

 

 

 

 

10



--------------------------------------------------------------------------------

CONSENT

Dated as of June 28, 2013

The undersigned, ENCANA CORPORATION, a corporation, as Guarantor under the
Second Amended and Restated Guaranty dated as of October 20, 2011 (the
“Guaranty”) in favor of the Administrative Agent, the Lenders and the Issuing
Banks referred to in the Second Amended and Restated Credit Agreement dated as
of October 20, 2011, and a letter amendment thereto dated as of June 15, 2012
(such Credit Agreement, as so amended, the “Credit Agreement”) hereby consents
to Amendment No. 2 to the Credit Agreement dated as of June 28, 2013, among
Alenco Inc., as Borrower, and the Lenders and Administrative Agent, as defined
therein (the “Amendment”), and hereby confirms and agrees that notwithstanding
the effectiveness of such Amendment, the Guaranty is, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Guaranty to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by such Amendment.

 

ENCANA CORPORATION By:   /s/ Sherri A. Brillon  

 

  Sherri A. Brillon   Executive Vice-President & Chief Financial Officer By:  
/s/ Jeffrey G. Paulson  

 

  Jeffrey G. Paulson   Corporate Secretary

 

11